Citation Nr: 0509968	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  00-15 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from April 1967 to 
April 1970 (honorable discharge) and from April 1970 to 
August 1973 (other-than-honorable discharge).  The other-
than-honorable discharge was subsequently upgraded to "under 
honorable conditions" by the Army Discharge Review Board, 
and an administrative decision by VA in July 1985 determined 
that the character of appellant's discharge would not 
constitute a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that granted service connection 
for post-traumatic stress disorder (PTSD) and assigned an 
initial rating of 10 percent disabling.  Appellant contends 
that a higher initial rating should have been awarded.  

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.


FINDINGS OF FACT

1.  Appellant was been awarded service connection for post-
traumatic stress disorder (PTSD) by a rating decision in 
September 1999.  The initial rating was 10 percent disabling.

2.  At the time of the original rating decision, appellant's 
symptoms were mild and intermittent rather than persistent 
and chronic.  Appellant's Global Assessment of Functioning 
(GAF) at the time was 62, indicative of mild symptoms.

3.  Competent medical evidence shows that PTSD is currently 
chronic and in acute exacerbation.  Current manifestations 
include intermittent periods of inability to perform 
occupational task due to sleep disorder.  Appellant's current 
GAF is 51, indicative of moderate symptoms.

CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, the 
criteria for an initial disability rating of 30 percent, but 
no more, have been met for post-traumatic stress disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a reasonably complete claim for service 
connection was received in June 1998, and a rating decision 
granted service connection with a 10 percent initial rating 
in September 1999.  The rating decision, the Statement of the 
Case (SOC) in April 2000, and the Supplemental Statements of 
the Case (SSOC) in August 2000 and July 2004 all listed the 
evidence that had been considered in formulation of the 
rating.  RO sent appellant a duty-to-assist letters in April 
2001, October 2002, and October 2003, after enactment of the 
VCAA and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Factual Background

Appellant's service medical records are not on file.  
Appellant's service personnel records are on file; these show 
that appellant was honorably discharged from the Army in 
April 1970 for the purpose of immediate reenlistment.  
Appellant was subsequently absent without leave for a period 
in excess of 180 consecutive days and was discharged under 
other-than-honorable conditions effective August 1973.  The 
Army Discharge Review Board denied upgrade discharge in June 
1974, but subsequently granted an upgrade to "under 
honorable conditions" in January 1980.

RO issued an Administrative Decision in May 1981 that found 
the character of appellant's discharge (absence in excess of 
180 days) served to bar him from receiving VA benefits, even 
taking into account the recent upgrade to "under honorable 
conditions."  A subsequent VA Administrative Decision in 
July 1985 reversed the earlier decision, and found that the 
character of appellant's service did not serve as a bar to 
receiving VA benefits.

Appellant submitted a claim for service connection for post-
traumatic stress disorder (PTSD) in May 1985.  He failed to 
report for a VA physical examination in November 1985.  RO 
issued a rating decision in January 1986 denying service 
connection.  Appellant was notified that the denial would be 
reconsidered when appellant made himself available for 
examination.

Appellant failed to report for rescheduled physical 
examination in March 1986.

Appellant submitted a claim for service connection for PTSD 
in November 1992.  He failed to report for physical 
examination in March 1993, and the claim was again denied for 
failure to report for examination.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in December 1995 asserting that he currently had 
PTSD-related symptoms of flashbacks, anxiety, nightmares, 
sleep disorders, depression, family problems, difficulty with 
social relationships, rage, and suicidal ideation.  Appellant 
stated that he had attended PTSD counseling from September 
1982 until the present.

Appellant had a VA PTSD examination in November 1995.  The 
examiner noted appellant's reported social and military 
history.  Appellant reported that beginning in approximately 
1980 he began experiencing anxiety, depression, and PTSD 
symptoms including flashbacks, insomnia, nervousness, and 
suicidal ideation.  These symptoms subsided when appellant 
found work.  Appellant denied any previous psychiatric 
treatment and denied having current psychiatric symptoms.  
Appellant had a recent diagnosis of prostate cancer, which 
was causing a degree of stress.  The examiner's diagnosis was 
as follows.  AXIS I: no diagnosis, and history of major 
depression with stress symptoms, now resolved.  AXIS II: no 
diagnosis.  AXIS III: prostatic adenocarcinoma.  AXIS IV: 
code 3, impending cancer surgery.  AXIS V: Global Assessment 
of Functioning (GAF) of 74.

RO issued a rating decision in January 1996 denying service 
connection for PTSD, based on a determination that medical 
evidence did not show a current diagnosis of PTSD.  Appellant 
was notified of the decision.

VA clinical notes show that appellant reported to the VA 
Psychiatric Clinic in January 1998 complaining of occasional 
PTSD-like symptoms, decreasing in the winter but increasing 
with the warmth and humidity of summer.  Appellant reported 
nightmares, intrusive thoughts, and flashbacks.  Appellant 
also reported suicidal ideation during periods of stress, 
although not currently.  The examiner's diagnosis was as 
follows. AXIS I: rule out PTSD and rule out anxiety disorder.  
AXIS III: prostate cancer and noninsulin-dependent diabetes 
mellitus (NIDDM). AXIS V: GAF of 85.  Appellant was referred 
to the outpatient clinic for PTSD follow-up.

A VA outpatient PTSD clinic note dated June 1998 states that 
appellant had been attending counseling every other week for 
the previous two months.  He appeared to currently be 
experiencing depression and survivor guilt, as well as family 
stresses due to his wife's current psychiatric condition.

Appellant submitted a new claim for service connection for 
PTSD in June 1998.  He had a VA PTSD examination in September 
1998.  The examiner noted that appellant had been in regular 
PTSD treatment since June 1998.  Appellant reported that he 
had been experiencing recurrence of PTSD symptoms since his 
cancer surgery in November 1995.  Appellant stated that he 
sometimes missed work due to bouts of suicidal ideation; 
appellant did not know what triggered these bouts, and stated 
that they did not affect his job performance when he was at 
work.  Appellant stated that hot, muggy weather acted as a 
trigger for PTSD symptoms.  Appellant stated that his 
symptoms were intermittent, but included nightmares several 
times per week, insomnia, infrequent flashbacks, and 
heightened reaction to stimuli such as helicopter sounds.  
When not having PTSD symptoms, appellant had no difficulty 
falling asleep and staying asleep and was not particularly 
irritable.  Appellant reported that he tended to avoid 
thoughts related to his stressors, but denied having amnesia.  
Appellant reported that he had feelings of isolation and 
sense of foreboding about the future.  Appellant reported 
occasional hypervigilance and occasional exaggerated startle 
response.  Appellant stated that he was currently employed, 
and would typically lose from 5 to 12 workdays per year due 
to his stressful symptoms.

On examination, appellant barely met the criteria for PTSD, 
since his symptoms were mild and apparently intermittent 
rather than persistent and chronic.  There was no impairment 
of the thought process and no psychotic symptoms or 
inappropriate behavior.  Suicidal ideation had been reported, 
but no homicidal thoughts.  Appellant was able to maintain 
his own hygiene and was fully oriented.  Appellant had very 
mild memory loss, by history.  Appellant had no obsessive or 
ritualistic behaviors.  Appellant's speech was somewhat 
mumbling and not always audible, but was relevant and 
logical.  Appellant had no panic attacks.  Appellant had 
short periods of depressed mood, usually lasting one to two 
days.  Appellant denied impaired impulse control.  Sleep 
impairment was not currently a symptom, although appellant 
had occasional insomnia and nightmares.  The examiner's 
diagnosis was as follows.  AXIS I: PTSD.  AXIS III: status 
post prostatic adenocarcenoma with surgical radical 
prostatectomy.  AXIS V: GAF of 62.

A VA psychiatric clinic note dated October 1998 notes that 
appellant reported suicide ideation on a daily basis, 
although without suicide intent.  Appellant also reported 
panic attacks approximately twice weekly.  In addition to 
stressful experiences in Vietnam, appellant was held at 
gunpoint while working for the United Nations in the Middle 
East; another stressful situation was that his wife was a 
schizophrenic, under medication, who had made several suicide 
attempts.  The examiner noted that appellant did not fit a 
neat diagnostic category, but rather had symptoms from 
several disorders within the anxiety realm qualifying him for 
a diagnosis of "anxiety disorder not otherwise specified."  
Specifically, appellant had symptoms of obsessive-compulsive 
disorder, panic disorder, and PTSD.  The symptoms specific to 
PTSD were flashbacks of Vietnam in the summer, manifested by 
suspiciousness, hypervigilance, exaggerated startle response, 
and preference for isolation.  Appellant was placed on a 
regimen of psychotropic medication.    

VA psychiatry clinic notes dated November 1998, January 1999, 
May 1999, and June 1999 show that appellant responded well to 
medication and did not have suicidal ideation.  Appellant's 
GAF score in May 1999 was 75.
    
RO issued a rating decision in September 1999 that granted 
service connection for PTSD, effective January 1998; the 
initial rating was 10 percent disabling.  Appellant submitted 
a Notice of Disagreement (NOD) in January 2000.

A VA clinical note dated December 1999 shows that appellant 
had obsessive thoughts about killing himself, although 
without actual suicidal ideation.  Appellant was noted to be 
under-medicating himself because he was concerned about the 
effects of an antidepressant medication on his job 
performance as a bus driver.  Appellant was also noted to be 
under stress due to concern about his wife's ongoing 
psychiatric problems and his own health.  Appellant denied 
suicidal or homicidal ideation, intrusive thoughts, or 
depressive symptoms.  No psychotic symptoms were evident.  
Appellant's speech was abnormal (spoke through clenched teeth 
and barely moved his lips) and his affect was constricted and 
anxious; however, his thought process was logical and goal-
oriented and his behavior was within normal limits.

A VA Psychiatry Clinic note from January 2000 shows that 
appellant reported a very high level of current anxiety.  
Appellant reported anxiety about work, although he stated 
that he was able to perform his duties without any obvious 
problems.   Appellant stated that he was prone to PTSD 
symptoms during hot, humid weather, which would trigger 
flashbacks of Vietnam; he also tended to avoid places and 
events that would remind him of Vietnam, such as areas of 
town heavily populated by Oriental people.  Appellant stated 
that he had nightmares and flashbacks but was able to retain 
control.  Appellant reported concern about his health.  The 
examiner's diagnosis was as follows. AXIS I: general anxiety 
disorder, mild PTSD, and rule out anxiety disorder not 
otherwise specified.  AXIS III: NIDDM and status post 
prostate cancer resection.  AXIS IV: moderate.  AXIS V: GAF 
of 65.

A VA social worker's note of January 2000 states that 
appellant reported flashbacks at the rate of two or three per 
week.  Appellant reported that he was always hypervigilant 
and that he had infrequent nightmares.  Appellant was 
concerned about recent short-term memory loss.  He denied 
obsessive thoughts or compulsive activities and stated that 
he was not suicidal.  He also stated that he no longer felt 
the need to barricade himself in his room, as he had three 
years previously.  Appellant stated that medication had been 
helpful in the past and requested new medications.

A VA psychiatry clinic note dated February 2000 shows that 
appellant reported some improvement of his symptoms.  
Appellant reported many nightmares, not only about Vietnam 
but also about the deaths of relatives and friends.  
Appellant also discussed traumatic events that happened to 
him in the Middle East while he was working for the United 
Nations.

Appellant submitted a VA Form 9 in June 2000, contending that 
higher rating was appropriate because appellant's physician 
had increased the medications and because appellant was 
attending therapy sessions.

The file contains VA Psychiatric Clinic counseling notes from 
March 2000 to April 2001, during which period appellant 
attended group counseling for PTSD symptoms and for anxiety-
related symptoms.  Appellant reported occasional problems 
with current family-related and health-related stresses.  
Appellant reported an increase in PTSD symptoms, including 
nightmares and flashbacks, with the onset of hot weather in 
June 2000.  Appellant's GAF score in June 2000 was 55.

A VA clinical note dated February 2001 shows that appellant 
requested resumption of treatment after a seven-month hiatus 
because several recent family-related stresses had caused an 
increase in his symptoms.  Appellant reported poor sleep, 
decreased concentration, fatigue, episodes of tearfulness, 
and flashbacks to Vietnam.  Appellant's grooming was 
adequate, his speech was normal, his affect was constricted, 
and his thought processes were coherent and goal-oriented.  
Appellant denied suicidal or homicidal ideation and he denied 
auditory or visual hallucinations.  Appellant's cognition and 
gross memory were intact and his insight and judgment were 
good.  The examiner's diagnosis was as follows.  AXIS I: 
general anxiety disorder and PTSD.  AXIS III: NIDDM and 
prostate cancer.  AXIS IV: recent death of daughter.  AXIS V: 
GAF of 61. 

VA clinical notes dated March through June 2001 show that 
appellant reported significant reduction in his symptoms.  
Appellant reported improvement in his sleep, concentration, 
and energy.  Appellant reported decreased depression, 
although with some passive suicide ideation (but no intent or 
plan).  Appellant stated that his concentration was adequate 
for his job but mildly impaired at home.
Appellant's mood was depressed and his affect was blunted.  
His thought processes were logical and coherent, and his 
judgment and insight were fair.

A VA psychiatric note of July 2001 shows that appellant 
admitted to intrusive thoughts regarding his daughter's death 
six months previously.  Appellant admitted to increased 
depression, but no suicidal ideation, and his sleep was 
improving.
In a subsequent note of July 2001, appellant stated that he 
had one instance of suicidal ideation consequent to his 
daughter's death, and he stated that he had difficulty 
separating his obsessive thoughts about his daughter's death 
from his intrusive memories of Vietnam.  Appellant's GAF 
score in July 2001 was 61.

VA psychiatric notes from August 2001 through December 2001 
show continuing obsession and persistent sadness over the 
death of appellant's daughter, but generally improved sleep 
and reduced instances of passive suicide ideation.  Appellant 
was able to perform his job without difficulty.  Appellant's 
GAF score in August 2001 was 55; his GAF score in December 
2001 was 60.

VA psychiatric notes from January 2002 through September 2002 
show continuing chronic passive suicide ideation, without 
active ideation or intent.  Appellant continued to be in 
bereavement over the death of his daughter and continued to 
be concerned about his wife's psychiatric condition and his 
own health.  In February 2002, appellant stated that he had 
experienced flashbacks to Vietnam that were occasioned by 
going through old military documents, and also mentioned that 
he had been abducted and held at gunpoint while working for 
the United Nations.  In March 2002, appellant reported 
nightmares consequent to news coverage about the Middle East.  
In June 2002, appellant reported problems with his wife, who 
had become paranoid.  Through the period, appellant's 
symptoms were well controlled with medication and he was 
reportedly able to perform his job without problems. 
Appellant's GAF score in February 2002 was 70.     

VA psychiatric clinic notes show that in October 2002 
appellant was concerned about job security after having a 
number of minor traffic accidents.  He was also concerned 
about his own health.  Appellant's energy, sleep, appetite, 
and concentration had declined to "fair" and appellant 
admitted to fatigue on some days.  Appellant denied current 
suicide ideation.  Appellant reported improvement in November 
2002, with more stable and less depressed mood and eating, 
energy, and concentration all back at "good" level.  
Appellant experienced a downturn in January 2003, the 
anniversary of his daughter's death.

VA psychiatric clinic notes show that appellant had one 
instance of suicide ideation in March 2003 due to 
deterioration of his wife's condition, concerns about his 
health, and new report of an impending was against Iraq 
(which triggered memories of his late daughter's 
participation in the first Gulf War).  Appellant reported 
decreased appetite, but good energy and no problems at work.  
Symptoms had improved by May 2003.  Appellant's GAF in May 
2003 was 70.  Clinical notes from April 2003 through November 
2003 show general improvement to the point of normal 
function.

Appellant had a VA PTSD examination in November 2003.  The 
examiner reviewed the C-file.  Appellant reported current 
nightmares four nights out of seven.  Appellant stated that 
he cried constantly, that he was unable to function, that he 
was taking time off work under pretext of caring for his wife 
to hide his own inability to work, and that news about the 
Iraq war served to remind him of Vietnam and of his 
daughter's death.  On examination, appellant became tearful 
when discussing his own military service; his mood was 
depressed, his affect was blunted, and he evinced paranoia 
regarding the military, particularly since he apparently 
considered the military and the government to be complicit in 
concealing the true cause of his daughter's cancer.  
Appellant reported visual and auditory hallucinations at 
night.  Appellant stated that he had difficulty falling 
asleep and staying asleep, resulting in the chronic fatigue 
that imperiled his job as a bus driver.  Appellant also 
reported social isolation.  

The VA examiner's diagnosis was as follows.  AXIS I: chronic 
PTSD in acute exacerbation due to the death of his daughter 
three years previously in the Gulf War and due to the current 
Iraqi conflict.  AXIS III: prostate cancer with hormonal 
injections at three-month intervals; diabetes mellitus.  AXIS 
IV: severe stressors with the loss of a child recently in war 
circumstances, being married to a chronically mentally ill 
woman, and dealing with stressors related to the current war.  
AXIS V: GAF of 51.  The examiner noted that the GAF would be 
35 if appellant were to lose his job, but apparently 
appellant's employer was being tolerant of appellant's 
condition and protecting appellant as much as possible.    

VA psychiatric clinic notes show that appellant reported in 
November 2003 that he had been increasingly preoccupied with 
thoughts about his daughter's death.  In December 2003, he 
reported preoccupation with his daughter's death, as well as 
increasing sleep disruption and increasing nightmares.  In 
February 2004, he reported concern about his own health 
(imminent chemotherapy) but denied suicidal ideation or 
psychotic symptoms; he reported only baseline anxiety and 
good appetite.    

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "original" rating and an "increased" rating 
claim; an appeal from an original assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the original disability rating, the Board will 
consider the severity of appellant's disability on and after 
the effective date of service connection.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.   Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this 
case, the disability is PTSD, for which a specific diagnostic 
code exists (Diagnostic Code 9411) and no other code would be 
more appropriate.

Effective November 7, 1996, PTSD has been rated under the 
General Rating Formula for Mental Disorders.  38 C.F.R. 
§§ 4.125-130, Diagnostic Codes 9201-9440 (2004).  Appellant's 
claim for service connection was received after that date, so 
the General Rating Formula applies.

The General Rating Criteria for a rating of 10 percent 
(appellant's current rating) are as follows: occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

The General Rating Criteria for a rating of 30 percent (the 
next highest level) are as follows: occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The General Rating Criteria for a rating of 50 percent are as 
follows: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The General Rating Formula criteria for a rating of 70 
percent are as follows: occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish 
and maintain effective relationships.

The General Rating Formula criteria for a rating of 100 
percent (the highest rating) are as follows: total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Psychiatric examinations frequently include a Global 
Assessment of Functioning (GAF).  The GAF records the 
clinician's judgment of the individual's overall level of 
functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  GAF of 61 to 70 
equates to "mild" symptoms, GAF of 51 to 60 equates to 
"moderate" symptoms, and GAF of 41 to 50 equates to 
"serious" symptoms.  The GAF criteria for numerical rating 
are very similar to the criteria of the General Rating 
Formula.  Thus, while the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of a patient's functional ability for application 
to the General Rating Formula. 

Evidence of appellant's symptoms as of September 1999 (the 
date of the rating decision that granted service connection) 
is provided by the VA PTSD examination of September 1998, as 
well as treatment notes from January 1998 and May 1999.  
Applying that evidence to the schedular rating criteria 
listed above, the Board finds that appellant's condition at 
the time of service connection most closely approximated the 
criteria for a 10 percent rating, the current rating, for the 
reasons below.  

The VA examiner in September 1998 stated that appellant 
barely met the criteria for PTSD, since his symptoms were 
mild and apparently intermittent rather than persistent and 
chronic.  There was no impairment of the thought process and 
no psychotic symptoms or inappropriate behavior.  Suicidal 
ideation had been reported, but no homicidal thoughts.  
Appellant was able to maintain his own hygiene and was fully 
oriented.  Appellant had very mild memory loss, by history.  
Appellant had no obsessive or ritualistic behaviors or panic 
attacks, and his speech was relevant and logical.  These 
manifestations of PTSD more closely approximate the criteria 
for 10 percent ("mild and transitory symptoms") than those 
for the next higher rating of 30 percent ("occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks").  

Appellant's GAF scores substantiate that the initial rating 
of 10 percent was appropriate at the time of the initial 
rating (September 1999).  Appellant's GAF in January 1998 was 
85 (transient symptoms), his GAF in September 1998 was 62 
(mild symptoms, although on the low end), and his GAF in May 
1999 was 75 (transient symptoms).  These GAF scores do not 
tend to show entitlement to a 30 percent rating, the next 
higher schedular rating for PTSD, at the time that the 
initial rating was assigned.

Clinical records subsequent to the grant of service 
connection show that service-connected PTSD was just one of 
appellant's psychiatric problems; generalized anxiety 
disorder and depression were also diagnosed, and appellant's 
psychiatric disorders were subject to a number of current 
stressors not related to his military service (specifically, 
the death of his daughter, his wife's psychiatric disorders, 
his anxiety about work, and stressful experiences in the 
Middle East while working for the United Nations).  
Appellant's overall psychiatric condition appears to have 
been generally managed effectively by medication until 
November 2003.  VA clinical notes show that appellant was 
able to work effectively, and that he was generally able to 
sleep, eat, and otherwise function normally.  His GAF scores 
confirm generally mild symptoms: GAF of 65 (mild) in January 
2000, 55 (moderate) in June 2000, 61 (mild) in February and 
July 2001, 55 (moderate) in August 2001, 60 (moderate) in 
December 2001, and 70 (mild) in February 2002 through 2003.

The VA PTSD examination in November 2003 shows a sudden and 
marked worsening of appellant's condition.  Appellant 
reported, and the examiner apparently accepted, symptoms of 
frequent nightmares, insomnia, visual and auditory 
hallucinations, social isolation, and occasional inability to 
function at work due to chronic fatigue.  On examination, 
appellant became tearful, his mood was depressed, his affect 
was blunted, and he evinced paranoia.  The examiner diagnosed 
chronic PTSD in acute exacerbation, and assigned a GAF of 51 
(on the low end of "moderate" symptoms).  Subsequent VA 
clinical notes in November 2003 and December 2003 confirm 
that appellant's condition had worsened significantly since 
the previous clinical notes.

Applying the findings of the November 2003 VA examination to 
the criteria of the rating schedule, the Board finds that 
appellant's condition more closely approximates the criteria 
for a rating of 30 percent.  The examiner noted occasional 
inability to perform occupational tasks due to sleep 
impairment, which is a criterion for the 30 percent rating.  
GAF on the low side of "moderate" is also indicative of the 
higher (30 percent) level.  However, entitlement to a rating 
of 50 percent is not shown because there is no evidence of 
occupational and social impairment with reduced reliability 
and productivity due to the symptoms enumerated in the rating 
schedule (flattened affect, panic attacks, memory impairment, 
disturbances of motivation and mood, etc.). 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that PTSD has caused appellant to 
undergo frequent hospitalizations or resulted in a marked 
industrial impairment greater than that envisioned by the 
rating schedule.  The Board accordingly finds that the 
criteria of the rating schedule are appropriate for this 
claim.

In reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
current manifestations of appellant's service-connected 
disability more closely approximate those required for the 
higher rating.  For this reason, with resolution of 
reasonable doubt in the appellant's favor, an initial 30 
percent rating, but no more, is warranted for PTSD.


ORDER

Increased initial rating of 30 percent for post-traumatic 
stress disorder is granted, subject to the law and 
regulations governing the award of monetary benefits. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


